BILLINGS, District .ludge
(after stating the facts as above). , I shall follow the opinion of Mr. Justice Bradley in the case of Texas v. Gaines [Case No. 13,847], in which he concludes as follows: “We th'nkitisintendel to protect against legal disabilities and legal impediments, the free exercise of the rights secured, and not private infringements of these rights through prejudice or otherwise, when the laws themselves are impartial and sufficient.” There is no doubt but that the defendant here intended by his affidavit, to admit that the laws and methods of proceeding in the courts of Louisiana were without any discrimination on the ground of race, for the laws and the constitution make them available to all races alike. If there be any discrimination from other sources than the system of laws, or the methods by which they are put in operation, it would not be a good ground for removal under the law of congress. Let the case be remanded.